UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Rule 13d-102) Under the Securities Exchange Act of 1934 Advanced BioEnergy, LLC (Name of Issuer) Membership Units (Title of Class of Securities) Not Applicable (CUSIP Number) March 30, 2006 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X] Rule 13d-1(b) [] Rule 13d-1(c) [] Rule 13d-l (d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. N/A 1. NAMES OF REPORTING PERSONS: Ethanol Capital Management, LLC I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY): 57-1205717 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [ ] (b) [ ] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 5. SOLE VOTING POWER 0 Number of Shares Beneficially 6. SHARED VOTING POWER 2,377,697 Owned by Each Reporting Person With 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 2,377,697 9. AGGREGRATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,377,697 Units* 10. CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN [] SHARES (SEE INSTRUCTIONS) 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)20.3%** 12. TYPE OF REPORTING PERSON (SEE INSTRUCTIONS)IA * Of the 2,377,697 units reported in this Schedule 13G, 500,000 units are directly owned by Tennessee Ethanol Partners, L.P., of which Ethanol Capital Management, LLC (“ECM”) serves as the general partner and investment advisor and has voting and dispositive power.The remaining 1,877,697 units consist of 724,157 units receivable upon conversion of a $10 million convertible note, plus 15% accrued but unpaid interest as of December 21, 2007 (“Note 1”) and 1,153,540 units receivable upon conversion of a $15,929,436 convertible note, plus 15% accrued but unpaid interest as of December 21, 2007 (“Note 2”), based on a conversion price of $16 perunit.The conversion price is the lesser of $16 per unit or the price per unit which is equal to the lowest price per unit at which Advanced BioEnergy, LLC sells units during the period in which the Notes are outstanding.Thus, the actual number of units received upon the conversion of the Notes may be different from the numbers reported on this Schedule 13G.Moreover, interest continues to accrue at an annual rate of 15%; thus, Ethanol Investment Partners, LLC(“EIP”), as the holder of the Notes, is entitled to additional units upon conversion based upon such accrued interest.ECM is the sole manager of EIP.The LLC members in EIP consist of the following: Ethanol Capital Partners, L.P. Series E, Ethanol Capital Partners, L.P. Series H, Ethanol Capital Partners, L.P. Series I, Ethanol Capital Partners, L.P. Series J, Ethanol Capital Partners, L.P. Series L, Ethanol Capital Partners, L.P. Series M, Ethanol Capital Partners, L.P. Series N, Ethanol Capital Partners, L.P. Series O, Ethanol Capital Partners, L.P. Series P and Ethanol Capital Partners, L.P. Series Q (collectively, the “LLC Members”).ECM is the general partner of and investment advisor to each LLC Member and has voting and dispositive power over each LLC Member’s assets.Pursuant to the terms of Note 1 and Note 2, no fractional units will be issued upon conversion of the Notes.Thus, all units receivable upon conversion have been reduced to the lowest whole number unit, and EIP, as the holder of the Notes, will be paid the fair market value of the excess fractional unit in cash. ** Based on 9,848,028 units of membership interest outstanding as of August 10, 2007, as reported by Advanced BioEnergy, LLC in its Quarterly Report on Form 10-QSB for the quarterly period ended June 30, 2007, plus the 1,877,697 units receivable upon the conversion of Note 1 and Note 2. CUSIP No. N/A 1. NAMES OF REPORTING PERSONS: Scott Brittenham I. R. S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY): 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [ ] (b) [ ] 3. SEC USE ONLY CITIZENSHIP OR PLACE OF ORGANIZATION United States 5. SOLE VOTING POWER 0 Number of Shares Beneficially 6. SHARED VOTING POWER 2,377,697 Owned by Each Reporting Person With 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 2,377,697 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,377,697 Units* 10. CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN [] SHARES (SEE INSTRUCTIONS) 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)20.3%** 12. TYPE OF REPORTING PERSON (SEE INSTRUCTIONS)IN * Of the 2,377,697 units reported in this Schedule 13G, 500,000 units are directly owned by Tennessee Ethanol Partners, L.P., of which Ethanol Capital Management, LLC (“ECM”) serves as the general partner and investment advisor and has voting and dispositive power.The remaining 1,877,697 units consist of 724,157 units receivable upon conversion of a $10 million convertible note, plus 15% accrued but unpaid interest as of December 21, 2007 (“Note 1”) and 1,153,540 units receivable upon conversion of a $15,929,436 convertible note, plus 15% accrued but unpaid interest as of December 21, 2007 (“Note 2”), based on a conversion price of $16 perunit.The conversion price is the lesser of $16 per unit or the price per unit which is equal to the lowest price per unit at which Advanced BioEnergy, LLC sells units during the period in which the Notes are outstanding.Thus, the actual number of units received upon the conversion of the Notes may be different from the numbers reported on this Schedule 13G.Moreover, interest continues to accrue at an annual rate of 15%; thus, Ethanol Investment Partners,LLC(“EIP”), as the holder of the Notes, is entitled to additional units upon conversion based upon such accrued interest.ECM is the sole manager of EIP.The LLC members in EIP consist of the following: Ethanol Capital Partners, L.P. Series E, Ethanol Capital Partners, L.P. Series H, Ethanol Capital Partners, L.P. Series I, Ethanol Capital Partners, L.P. Series J, Ethanol Capital Partners, L.P. Series L, Ethanol Capital Partners, L.P. Series M, Ethanol Capital Partners, L.P. Series N, Ethanol Capital Partners, L.P. Series O, Ethanol Capital Partners, L.P. Series P and Ethanol Capital Partners, L.P. Series Q (collectively, the “LLC Members”).ECM is the general partner of and investment advisor to each LLC Member and has voting and dispositive power over each LLC Member’s assets.Pursuant to the terms of Note 1 and Note 2, no fractional units will be issued upon conversion of the Notes.Thus, all units receivable upon conversion have been reduced to the lowest whole number unit, and EIP, as the holder of the Notes, will be paid the fair market value of the excess fractional unit in cash. ** Based on 9,848,028 units of membership interest outstanding as of August 10, 2007, as reported by Advanced BioEnergy, LLC in its Quarterly Report on Form 10-QSB for the quarterly period ended June 30, 2007, plus the 1,877,697 units receivable upon the conversion of Note 1 and Note 2. Item 1. (a) Name of Issuer: Advanced BioEnergy, LLC (b) Address of Issuer’s Principal Executive Offices: 10201 Wayzata Boulevard, Suite 250 Hopkins, MN 55305 Item 2. (a) Name of Persons Filing: This Schedule 13G is being filed on behalf of the following persons: (i) Ethanol Capital Mangement, LLC and (ii) Scott Brittenham Attached as Exhibit A is a copy of the agreement among the foregoing persons that this Schedule 13G be filed on behalf of each of them. Ethanol Capital Management, LLC (“ECM”) is the sole manager of Ethanol Investment Partners, LLC (“EIP”). EIP has the following members: (i) Ethanol Capital Partners, L.P., Series E ("ECP Series E") (ii) Ethanol Capital Partners, L.P., Series H (“ECP Series H”) (iii) Ethanol Capital Partners, L.P., Series I (“ECP Series I”) (iv) Ethanol Capital Partners, L.P., Series J (“ECP Series J”) (v) Ethanol Capital Partners, L.P., Series L (“ECP Series L”) (vi) Ethanol Capital Partners, L.P., Series M (“ECP Series M”) (vii) Ethanol Capital Partners, L.P., Series N (“ECP Series N”) (viii) Ethanol Capital Partners, L.P., Series O (“ECP Series O”) (ix) Ethanol Capital Partners, L.P., Series P (“ECP Series P”) (x) Ethanol Capital Partners, L.P., Series Q (“ECP Series Q”), (collectively the “LLC Members”) ECM is the general partner and investment advisor to Tennessee Ethanol Partners, L.P. and each LLC Member and has the power to vote and dispose of the securities reported in this Schedule 13G. (b) Address of Principal Business Office or, if none, Residence: The address of the principal business office of Ethanol Capital Management, LLC is Rockefeller Center, 7th Floor, 1230 Avenue of the Americas, New York, New York 10020. (c) Citizenship: (i) Ethanol Capital Mangement, LLC: a Delaware Limited Liability Company (ii) Scott Brittenham: United States (iii) EIP: a Delaware Limited Liability Company (iv) ECP Series E: a Delaware Limited Partnership (v) ECP Series H: a Delaware Limited Partnership (vi) ECP Series I: a Delaware Limited Partnership (vii) ECP Series J: a Delaware Limited Partnership (viii) ECP Series L: a Delaware Limited Partnership (ix) ECP Series M: a Delaware Limited Partnership (x) ECP Series N: a Delaware Limited Partnership (xi) ECP Series O: a Delaware Limited Partnership (xii) ECP Series P: a Delaware Limited Partnership (xiii) ECP Series Q: a Delaware Limited Partnership (xiv) Tennessee Ethanol Partners, L.P.: a Delaware Limited Partnership (d) Title of Class of Securities: Membership Units (e) CUSIP Number: Not applicable. Item 3. If This Statement is Filed Pursuant to Rule 13d-l(b) or 13d-2(b) or (c), Check Whether the Person Filing is a: (a) [ ]Broker or dealer registered under section 15 of the Act (15U.S.C. 78o); (b) [ ]Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [ ]Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); (d) [ ]Investment company registered under section 8 of the Investment Company Act of 1940(15 U.S.C. 80a-8); (e) [X]An investment adviser in accordance with Rule l3d-1(b)(1)(ii)(E); (f) []An employee benefitplan or endowment fund in accordance with Rule l3d-1(b)(l)(ii)(F); (g) [
